DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 10/5/2020. Claims 1-20 are pending and have been considered below.

Claim Objections
Claims 8, 12, 15 are objected to because of the following informalities:  claim 8 recites in line 5 “the actuator” however claim 1 recites “electromagnetic actuator” thus in claim 8 line 5 language should be changed to “the electromagnetic actuator” for consistency.
Claim 12 recites “a wireless device” in lines 1-2; for consistency with claim 7 this should be changed to “the wireless communication device”. 
claim 15 recites in line 3 “an actuator” however claim 1 recites “electromagnetic actuator” thus in claim 15 the language should be changed to “the electromagnetic actuator”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the mobile application" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the instruction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “wherein the digital processing device is separate and distinct from the smart cabinet security device” however claim 1 recites that “smart cabinet security device that comprises …. a digital processing device”.
Therefore, it is unclear whether “digital processing device” is comprised in the housing of “smart cabinet security device” as a part; OR “digital processing device is separate and distinct from the smart cabinet security device” [for examination purpose it is considered as separate]
Claim 14 recites the limitation "the security input" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-10, 14-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahilly (US 2013/0320820).
Regarding Claim 1:
Rahilly discloses a smart cabinet security device (abstract; figures 2-10) that comprises: 
a housing (figures 2-4; para 36 [Dispensing cart DC 30 is the cabinet, with housing 32]); that further comprises ({note: present application under examination discloses claimed embodiment just in fig 7B and related details in specification para 10, with general description [specifics are only related to other embodiments as, smart medicament container cap for medicine bottle]}); 
 coupled to the body and configured to engage a retention hook }; figure 2,4 [latch 58]; para 12,29,35); 
an electromagnetic actuator (figure 5 [sub-drawer release actuator]; para 29 {…first part is the moving core and the second part is the stationary coil…}; para 40,44); 
a mobile processor (72 in fig 5; para 40-41); 
a storage module (76 fig 5; para 40-41); 
a reception module (74 in fig 5; para 11); 
a transmission module (74 in fig 5; para 40-41); and, 
a digital processing device (figures 3,6; para 11-12; para 29 [controller as processor, and digital electronics]; para40; 40 in fig 6; para 42 [processor 40 is equivalent to dsp]; and see throughout the disclosure).
Regarding Claim 4:
Rahilly discloses all of the subject matter as described above and wherein the reception module is configured to receive an instruction from a user (fig 5 [74]; fig 6 [41,45,46]; para 42 [user interface receive user input, and send signal]).
Regarding Claim 5:
Rahilly discloses all of the subject matter as described above and wherein the transmission module is configured to transmit a wireless signal based at least on instruction and user medical information (fig 5,6; para 40; para 41 [patient, medication information provided/transmitted through communication module 74]).
Regarding Claim 6:

Regarding Claim 9:
Rahilly discloses all of the subject matter as described above and wherein the digital processing device is separate and distinct from the smart cabinet security device (fig2-4; 40 in fig 6 is separate from 50 in fig 5).
Regarding Claim 10:
Rahilly discloses all of the subject matter as described above and wherein the digital processing device is programmed or otherwise configured to receive and send instructions based on prescription and dosing data (para 13 [dose of a medication prescribed]; para 33,51 and throughout).
Regarding Claim 14:
Rahilly discloses all of the subject matter as described above and wherein the smart cabinet security device includes a communication module that is configured to receive security data from the security input (para 44 [provide the appropriate sub-drawer release signal, is security data], 50).
Regarding Claim 15:
Rahilly discloses all of the subject matter as described above and wherein the smart cabinet security device includes a command module, wherein the command module is configured to command an actuator in response to the receipt of security data signal to the SIA sub-drawer 50 to cause the sub-drawer actuator 58 to release the retention hook]; para 50).
Regarding Claim 18:
Rahilly discloses all of the subject matter as described above wherein the command module is configured to transmit a display data to a screen (35,36 in figures 3; para 37 [notification on display]; 43 fig 6; fig 7).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 7-8, 11-13, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly (US 2013/0320820) in view of McLean et al. (US 2014/0278510).
Regarding Claim 2:
Rahilly discloses all of the subject matter as described above and processors and memory (fig 5,6), except for specifically teaching wherein the mobile processor is configured to provide a mobile application.
However, McLean in the same field of endeavor discloses a system and method for securely dispensing substances wherein the mobile processor is configured to provide a mobile application (fig 1 [processor, memory, devices]; para 38 [instructions in memory]; para 59 [pill dispensing device communicate with a user device and/or a mobile application thereon]; and throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of McLean in order to provide device for securely dispensable substances with processor and memory in communication with mobile application for providing alert to user and receiving instruction and authentication (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding Claim 3:
Rahilly discloses all of the subject matter as described above except for specifically teaching wherein mobile application comprises a software module configured to receive a user medical information.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of McLean in order to provide device for securely dispensable substances with processor and memory in communication with mobile application for providing medication corresponding to patient information (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding Claim 7:
Rahilly discloses all of the subject matter as described above and wherein the digital processing device comprises: a processor (40 in fig 6); a memory (42 in fig 6); a wireless communication device (41 in fig 6); except for specifically teaching an operating system; and a computer program.
However, McLean in the same field of endeavor discloses a system and method for securely dispensing substances wherein system comprises an operating system; and a computer program (para 34 [alert the operating system]; para 44-45 [program the processor and/or memory]; fig 1,2 [processor, memory and user device, computer] and throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of McLean in order to provide system with computer operating system having alert and information 
Regarding Claim 8:
Rahilly and McLean disclose all of the subject matter as described above and Rahilly further discloses a communication module configured to receive a wireless signal (41 in fig 6); and a command module configured to command an actuator in response to at least the wireless signal (para 44 {processor 40 is configured to provide the appropriate sub-drawer release signal to the SIA sub-drawer 50 to cause the sub-drawer actuator..}; and see throughout disclosure).
Regarding Claim 11:
Rahilly discloses all of the subject matter as described above except for specifically teaching wherein the wireless device comprises a Wi-Fi sensor, a Bluetooth sensor, an RFID sensor or any combination thereof.
However, McLean in the same field of endeavor discloses a system and method for securely dispensing substances wherein the wireless device comprises a Wi-Fi sensor, a Bluetooth sensor, an RFID sensor or any combination thereof (para 68 [RFID label]; and throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of McLean in order to beneficially provide information regarding the handling and/or the dispensing of the prescribed substance for securely dispensing medication and substance (KSR: 
Regarding Claim 12:
Rahilly discloses all of the subject matter as described above and wherein a wireless signal received by a wireless device comprises a medication name, a medical ailment, a medication dose, a medication period, medication interval, a doctor name, a patient name, a prescription date, a prescription number, a prescription barcode, a refill date, a number of refills, a pill size, a pill color or any combination thereof (para 41 [an identification of a medication, a dosage of a medication, medication date]; para 13 [dose of a medication prescribed]; and throughout).
Regarding Claim 13:
Rahilly discloses all of the subject matter as described above and where the smart cabinet security device includes a security input that is configured to receive security data (para 44 [provide the appropriate sub-drawer release signal, [is security data, as compared to] the determination is that the SIA drawer should not be removed and an error message], and throughout).
Regarding Claim 16:
Rahilly discloses all of the subject matter as described above and further comprises an indicator (35,36 in figures 3; 43 fig 6; fig 7), except for specifically teaching an energy storage device. 
However, McLean in the same field of endeavor discloses a system and method for securely dispensing substances with an energy storage device (110 in fig 1; para 52-53; and throughout disclosure).

Regarding Claim 17:
Rahilly discloses all of the subject matter as described above and wherein the indicator comprises one or more of a light, a screen, a reel, a knob, a dial, a gauge, a speaker, a screen (light 35, and display 36 in figures 3; 43 fig 6; fig 7).
Regarding Claim 19:
Rahilly discloses all of the subject matter as described above wherein the communication module is configured to transmit a dosing data based on a command (para 13, 42).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahilly (US 2013/0320820) in view of McLean et al. (US 2014/0278510) as above, and further in view of LeBrun et al. (US 2016/0048657).
Regarding Claim 20:
Rahilly discloses all of the subject matter as described above except for specifically teaching a medication ordering module configured to order a medicament in response to a dosing data.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of LeBrun in order to promote patient adherence to mediation and nutrition and improve patient outcome, save lives and reducing costs (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631